COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Bridgette Massey

Appellate case number:    01-14-00903-CV

Trial court case number: 1814

Trial court:              12th District Court of Grimes County

Date motion filed:        January 30, 2015

Party filing motion:      Relator

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Terry Jennings
                     Acting for the Court

Panel consists of: Justices Jennings, Massengale, and Lloyd


Date: April 14, 2015